PD-0419-15
                               PD-0419-15                                COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                       Transmitted 4/15/2015 1:29:59 PM
                                                                        Accepted 4/16/2015 11:38:37 AM
                                                                                           ABEL ACOSTA
                             CAUSE NO. _________________
                                                                                                   CLERK


                __________________________________________________

                          COURT OF CRIM INAL APPEALS
                                  AUSTIN, TEXAS
                __________________________________________________

                      COURT OF APPEALS NO. 08-13-00025-CR
                        TRIAL COURT NO. 960D10169-384-1

                     EX PARTE: DANIEL ALVAREZ
____________________________________________________________________

                      M OTION FOR AN EXTENSION
       OF TIM E TO FILE PETITION FOR DISCRETIONARY REVIEW
________________________________________________________________________

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Petitioner, Daniel Alvarez, files this Motion for Extension of Time to File

Petition for Discretionary Review under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f).

In support of this motion, Petitioner shows the following:

1.      The Eighth Court of Appeals for the Western District in El Paso rendered its

opinion and judgment in Ex Parte: Daniel Alvarez, No. 08-13-00025-CR, on January

28, 2015, a motion for rehearing was filed on February 27, 2014 and denied on March

18, 2015. The petition for review due date for filing is due on April 17, 2015.

2.      Petitioner requests an extension of time of thirty days, to March 17, 2015. This

is Petitioner's first request for an extension of time in this case.


                                          Page 1
     April 16, 2015
3.      Petitioner relies on the following facts as a reasonable explanation for the

requested extension of time:

        The undersigned has had several court hearings, client conferences, worked on

a Petition for Review in a case styled In the Matter of the Estate of Sherman

Alexander Hemsley, No. 15-0156 filed on April 2, 2015; prepared for a trial on April

6, 2015 in a case styled The State of Texas v. Marisela Delarosa, No. 20140D02737

which was dismissed on the day of trial; is currently in a trial that begin on April 14,

2015 in case styled The State of Texas v. Luis Arroyos, No. 20120C09468; and is

currently working on an appeal (10 volumes) in a case styled The State of Texas v.

David Espinoza, No. 08-14-00268-CR due on April 21, 2015, necessitating the filing

of this extension request.

        Therefore, Petitioner prays that this Court grant this motion for extension of

time.

                                        Respectfully submitted,

                                           /s/     Jam es D . Lucas
                                        JAM ES D. LUCAS
                                        SBN 12658300
                                        2316 M ontana Avenue
                                        El Paso, Texas 79903
                                        Tel: (915) 532-8811
                                        Fax: (915) 532-8807
                                        Counsel for Petitioner
                                        jlucas2@ elp.rr.com


                                         Page 2
                              CERTIFICATE OF SERVICE

      I, James D. Lucas, hereby certify that on the 15th day of April , 2015, a true and

correct amended copy of the foregoing instrument was delivered to the below-named

individuals by electronic means:

Jaime Esparza
District Attorney
El Paso County Courthouse
500 E. San Antonio, Room 201
El Paso, Texas 79901
tdarnold@ epcounty.com

State Prosecuting Attorney
P.O. Box 12405
Austin, Texas 78711
inform ation@ spa.texas.gov

      Dated this 15 th day of April, 2015.




                                                        /s/   Jam es D . Lucas
                                                      JAM ES D. LUCAS




                                             Page 3